Citation Nr: 0018331	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected bilateral hearing loss as of September 11, 
1999.  

3.  The propriety of the initial 30 percent evaluation 
assigned for the service-connected post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1950 to March 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

It is noted that, as the issues on appeal involve a question 
of the propriety of the initial evaluations assigned, the 
Board has recharacterized the issues accordingly in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time prior to September 11, 1999, did audiometric 
testing yield findings in excess of literal designations of 
level III for the right ear and level II for the left ear.  

3.  At no time since September 11, 1999, has audiometric 
testing yielded findings in excess of literal designations of 
level IV for the right ear and level III for the left ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected bilateral hearing loss prior to 
September 11, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.7, 
4.85, 4.87 including Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 3.102, 4.7, 4.85 including Diagnostic Code 6100 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected bilateral hearing loss 
as of September 11, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.7, 4.85, 4.87 including Diagnostic Code 6100 
(1998); 38 C.F.R. § 3.102, 4.7, 4.85 including Diagnostic 
Code 6100 (1999).  

(The issue involving the propriety of the initial evaluation 
assigned for the service-connected PTSD is discussed in the 
Remand portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

The Board is satisfied in this regard that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).  


A.  Background

In April 1997, the RO was in receipt of the veteran's claim 
of service connection for bilateral hearing loss.  

In September 1997, the veteran was afforded a VA audiometric 
examination.  This examination yielded findings of pure tone 
air conduction thresholds of 35, 55, 85 and 95 decibels in 
the right ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  Like measurements of the left ear were 35, 50, 
80 and 100 decibels.  The average of the pure-tone thresholds 
of the right ear was 67.5, which more nearly approximates 68 
decibels, while the average on the left was 66.25, which more 
nearly approximates 66 decibels.  A speech discrimination 
score of 84 percent was recorded for the right ear with 100 
percent recorded for the left ear.  It was further opined 
that it was likely that the veteran's hearing loss was at 
least, in part, the result of a concussion grenade in 
service.  

Based on these findings, in December 1997, the RO granted 
service connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective on April 30, 1997.  The 
veteran appealed this initial rating on the basis that it did 
not reflect the extent of his disability.  

As a result, the veteran was given another VA audiometric 
examination in September 1999.  At that time, testing yielded 
findings of pure tone air conduction thresholds of 40, 55, 80 
and 100 decibels in the right ear at 1000, 2000, 3000 and 
4000 hertz, respectively.  Like measurements of the left ear 
were 35, 55, 80 and 105+ decibels.  The average of the pure-
tone thresholds of the right ear was 68.75, which more nearly 
approximates 69 decibels, while the average on the left was 
68.75+, which more nearly approximates 69+ decibels.  A 
speech discrimination score of 76 percent was recorded for 
the right ear with 88 percent recorded for the left ear.

Based on these findings, in October 1999, the RO assigned a 
10 percent evaluation for the service-connected bilateral 
hearing loss effective on September 11, 1999.  


B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's bilateral hearing 
loss.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The Board notes that effective on June 10, 1999, the rating 
schedule criteria for evaluating hearing impairment were 
changed.  The Court has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 
521 (1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria.  

Under both the old and the new criteria, evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity, through level XI for profound 
deafness.  Id.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  

When the old rating criteria are applied to the results of 
the veteran's September 1997 audiometric test, a numeric 
score of III for the right ear and II for the left ear is 
obtained.  Table VII of § 4.87 (1998) provides for the 
assignment of a noncompensable evaluation under Diagnostic 
Code 6100 when the veteran has these numeric scores.  

Consequently, a compensable evaluation is not warranted for 
the veteran's bilateral hearing loss under the provisions of 
the rating schedule and the preponderance of the evidence is 
against the assignment of a compensable evaluation for the 
service-connected bilateral hearing loss prior to September 
11, 1999.  

Furthermore, when both the old and the new rating criteria 
are applied to the results of the veteran's September 1999 
audiometric test, a numeric score of IV for the right ear and 
III for the left ear is obtained.  Table VII of § 4.87 (1998) 
and Table VII of § 4.85 (1999) provide for the assignment of 
a 10 percent evaluation under Diagnostic Code 6100 when the 
veteran has these numeric scores.  

Consequently, an evaluation in excess of 10 percent for the 
veteran's bilateral hearing loss is not warranted under the 
provisions of the rating schedule and the preponderance of 
the evidence is against the assignment of a rating in excess 
of 10 percent for the service-connected bilateral hearing 
loss as of September 11, 1999.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).



ORDER

A compensable rating for the service-connected bilateral 
hearing loss prior to September 11, 1999, is denied.  

A rating in excess of 10 percent for the service-connected 
bilateral hearing loss as of September 11, 1999, is denied.  



REMAND

The veteran also contends that he is entitled to an initial 
rating in excess of 30 percent for the service-connected 
PTSD.  When a veteran claims that a service-connected 
disability is more severely disabling than as rated, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  When 
a veteran submits a well-grounded claim, VA must assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

In this case, the veteran was afforded a VA examination for 
PTSD in August 1998. Subsequent to this examination, the 
veteran submitted numerous copies of VA outpatient treatment 
reports in support of his claim.  A review of this evidence 
does appear to indicate that the veteran's PTSD has worsened 
since the date of the August 1998 examination.  

Consequently, the Board finds that a contemporaneous 
examination of the veteran to determine the current severity 
of his PTSD, as well as association with the claims file of 
any records of treatment or evaluation for his PTSD would 
materially assist in the adjudication of the veteran's claim.  

In addition, the RO, following completion of the necessary 
development, should consider whether a "staged" rating, 
involving assignment of separate ratings for distinct periods 
of time, is warranted here in accordance with Fenderson.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since August 1998.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  That review 
should include consideration of the 
Court's holding in Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



